J-A19017-20

                            2020 PA Super 276


 ELAINE CARUSO-LONG AND ERIC    :            IN THE SUPERIOR COURT OF
 LONG                           :                 PENNSYLVANIA
                                :
                Appellants      :
                                :
                                :
           v.                   :
                                :
                                :            No. 3458 EDA 2019
 GEORGE RECCEK, EXECUTOR OF THE :
 ESTATE OF: DELORES MCFARLAND,  :
 DECEASED AND FOXWOOD           :
 DEVELOPMENT HOMEOWNERS         :
 ASSOCIATION                    :

             Appeal from the Order Entered October 23, 2019
  In the Court of Common Pleas of Monroe County Civil Division at No(s):
                            No. CV2018-5151


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

OPINION BY McLAUGHLIN, J.:                     Filed: November 25, 2020

     Elaine Caruso-Long and Eric Long (“Appellants”) appeal pro se from the

entry of summary judgment in favor of George Reccek, in his role as executor

of the estate of Delores McFarland. Reccek is Delores McFarland’s son.

Appellants claim that the court erred in granting Reccek’s motion for summary

judgment based on the statute of limitations. We reverse and remand for

further proceedings.

     This case stems from a dispute among neighbors about trees growing

along a property line. Appellants own a home in a private community known

as Foxwood in Kresgeville, Pennsylvania. Appellants purchased a home in

Foxwood in 2003 with a yard abutting a property owned by James and Delores
J-A19017-20



McFarland. The McFarlands have both passed away. On the McFarlands’ side

of the property is a line of mature trees behind a fence.

      Appellants aver that when they purchased their home in 2003, the trees

were no more than 8 to 10 feet high and not overgrown. Appellants’ Br. at 19.

They claim that over time the trees have grown to over 55 feet and drop

needles and branches on Appellants’ property, causing damage to their

property, including to a garden and an above ground pool. Id. at 18.

Appellants also contend that the trees’ roots are approaching the foundation

of their home and have damaged their property, including a paved patio. Id.

Appellants admit that in 2009 they noticed that the trees’ branches were

encroaching on their property. Id. at 19. Appellants also maintain that in

2016, a tree branch fell on Caruso-Long’s head and caused a significant injury.

Id. at 16. They further assert that in February 2018, a 30-foot limb fell on

and damaged their fence. Id. at 23. Appellants have provided monetary

estimates in support of their claims. Appellants allege that they repeatedly

approached both the McFarlands and Reccek about the trees, but other than

some pruning in 2013, their concerns have not been addressed. Id. at 17-22.

      Appellants instituted this suit in July 2018. They asserted claims of

trespass, nuisance, and negligence against Reccek, and breach of contract

against Foxwood’s homeowners’ association. The parties filed motions for

judgment on the pleadings, and the trial court dismissed the negligence claim

against Reccek and the breach of contract claim against the homeowners’

association.

                                     -2-
J-A19017-20



      Reccek filed the instant motion for summary judgment in August 2019,

asserting that Appellants’ remaining nuisance and trespass claims were barred

by the statute of limitations. Reccek also claimed that because Appellants had

allegedly failed to respond to Reccek’s request for admissions in a timely

manner, they could not establish damages. In an opinion and order dated

October 23, 2019, the trial court granted Reccek’s summary judgment motion

based on the statute of limitations alone. It did not rule on the damages issue.

Appellants timely appealed and raise the following issues:

         1. Did the court err in its October 23, 2019 ruling, by
            inappropriately applying a Statute of Limitations to an
            Ongoing Trespass, thereby depriving [Appellants] of their
            right to trial?

         2. Did the court err in its October 23, 2019 ruling, by failing
            to consider [Appellants’] multiple submission(s) of dated
            Photographic chronological proof and multiple expert
            reports attesting to Ongoing Trespass, thereby depriving
            [Appellants] of their equitable relief?

         3. Did the court err in granting summary judgment and
            dismissing [Appellants’] case thereby precluding them
            from even filing for injunctive relief to an ongoing
            Trespass?

Appellants’ Br. at 12-13.

      Appellants present a single argument section in their brief addressing

all three of their issues. Their failure to divide their argument “into as many

parts as there are questions to be argued” violates the Rules of Appellate

Procedure. See Pa.R.A.P. 2119(a). We will nonetheless address their issues

on the merits because the violation does not fatally impede our review. See

Lemenestrel v. Warden, 964 A.2d 902, 910 n. 5 (Pa.Super. 2008).

                                      -3-
J-A19017-20



        The essence of their argument is that the trees at issue constitute a

continuing rather than permanent trespass and nuisance. Appellants contend

that the trial court failed to consider that the trees have caused, and will

continue to cause, “multiple separate, recurrent, and unpredictable incidents”

of damage to their property. Appellants’ Br. at 51. In support, Appellants cite

Kowalski v. TOA PA V, L.P., 206 A.3d 1148, 1163 (Pa.Super. 2019). There,

this Court concluded that water flowing from a condominium development

onto the plaintiff’s property constituted a continuous trespass such that the

statute of limitations did not begin to run upon the condominium’s initial

construction. Appellants maintain that because their case involves a

continuing trespass and nuisance, the trial court erred by dismissing their

case.

        Conversely, Reccek contends that the trial court properly applied the

statute of limitations to Appellants’ nuisance and trespass claims. He argues

that the statute of limitations started running in 2009, when Appellants

concede they first noticed that the trees were encroaching their property and

causing damage. Reccek likens this case to Cassel-Hess v. Hoffer, 44 A.3d

80 (Pa.Super. 2012). There, this Court concluded that the construction on a

neighboring property of an allegedly mosquito-infested lake abutting and

slightly flowing into plaintiff’s property constituted a permanent nuisance and

triggered the statute of limitations to begin running at the inception of the

problem. Id. at 87-88. Reccek emphasizes that our Court in Cassel-Hess

reasoned that the lake was a permanent feature of the neighbor’s land, the

                                     -4-
J-A19017-20



consequences of which had been unremitting, and damages stemming from it

could be predictably ascertained. Id.

      Reccek thus argues that the trees at issue here, like the mosquito-

infested lake in Cassel-Hess, constitutes a permanent fixture on the land,

with damages that are reasonably ascertainable. Reccek’s Br. at 34-35.

Hence, Reccek argues that the trees constitute a permanent condition

triggering the statute of limitations in 2009, when Appellants have admitted

that they had reason to notice the alleged trespass and nuisance.

      Whether there is a genuine issue of material fact is a question of law,

and our standard of review is de novo and our scope of review is plenary.

Nicolaou v. Martin, 195 A.3d 880, 891 (Pa. 2018) (citing Pa.R.C.P.

1035.2(1)). [S]ummary judgment is only appropriate in cases where there

are no genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.” Id. “When considering a motion for summary

judgment, the trial court must take all facts of record and reasonable

inferences therefrom in a light most favorable to the non-moving party and

must resolve all doubts as to the existence of a genuine issue of material fact

against the moving party.” Id. We reverse a grant of summary judgment if

there has been an error of law or an abuse of discretion. Id. at 892.

      The tort of trespass is “[a]ny physical entry upon the surface of the

land,” and may occur by any number of means, such as walking on, flooding,

or throwing objects on land. Jones v. Wagner, 624 A.2d 166, 169 (Pa.Super.

1993) (citation omitted). A nuisance is “the unreasonable, unwarrantable, or

                                     -5-
J-A19017-20



unlawful use by a person of his own property . . . producing such material

annoyance, inconvenience, discomfort or hurt that the law will presume a

consequent damage.” Cassel-Hess, 44 A.3d at 85-86 (quoting Kramer v.

Pittsburgh Coal Co., 19 A.2d 362, 363 (Pa.1941))..

       Actions for trespass and actions for nuisance are both subject to a two-

year statute of limitations. See Cassel-Hess, 44 A.3d at 88-89.1 However,

when the statute of limitations begins to run for causes of action for trespass

and nuisance depends on whether the wrong is permanent or continuing. A

permanent trespass or nuisance, as the name suggests, is one “that effects a

permanent change in the condition of the land,” and in such a case, “the

statute of limitations begins to run at the time of the original trespass.” Id. at

86. A permanent trespass or nuisance entitles the possessor of the land to

institute a single action for all past and future damages. Id.

       Conversely, in the case of a continuing trespass or nuisance “it is

impossible to know exactly how many incidents of trespass will occur in the

future, or the severity of the damage that may be caused, such that the full

amount of damages cannot be calculated in a single action.” Kowalski, 206

A.3d at 1161. For that reason, a party aggrieved by a continuing trespass or


____________________________________________


1 See also 42 Pa.C.S.A. § 5524(4) (“The following actions and proceedings
must be commenced within two years . . . An action for waste or trespass of
real property”); 42 Pa.C.S.A. § 5524(7) (“The following actions and
proceedings must be commenced within two years . . . . Any other action or
proceeding to recover damages for injury to person or property which is
founded on negligent, intentional or otherwise tortious conduct”)

                                           -6-
J-A19017-20



nuisance can maintain a succession of actions based on continuing infractions

or the aggravation of the original offense. Id.

      To determine whether a trespass or nuisance constitutes a permanent

or continuing cause of action, courts must consider a variety of factors,

including: 1) “the character of the structure or thing which produces injury”;

2) whether “‘the consequences of the [trespass/nuisance] will continue

indefinitely’”; and, 3) whether the “‘past and future damages’ may be

predictably ascertained.” Cassel-Hess, 44 A.3d at 87 (quoting Sustrik v.

Jones & Laughlin Steel Corp., 197 A.2d 44, 46-47 (Pa. 1964)).

      In the case sub judice, we must consider if the alleged trespass and

nuisance were permanent or continuing in order to determine if the trial court

properly applied the statute of limitations. In Jones, this Court considered

whether a homeowner could resort to self-help when contending with a

neighbor’s overgrown trees. In the context of that discussion, we noted the

“continuing” nature of the trespass that encroaching trees present:

      The continuing presence of the branches and trees overhanging
      property lines indicates that the nature of the relief afforded to
      the aggrieved landowner is not limited to monetary relief. The
      Restatement notes that a continuing trespass is committed by the
      “continued presence of a structure, chattel, or other thing which
      the actor has tortiously placed there, whether or not the actor has
      the ability to remove it.” Restatement (Second) of Torts § 161(a).
      An actor places branches “tortiously” on another’s property when
      he is subject to liability in tort, that is, when he is trespassing onto
      another’s property. Id., comment a. As we have noted, a trespass
      occurs by a mere overhang. Furthermore, given the rather
      unremarkable observation that trees will tend to grow, the
      trespass, even if remedied once, is bound to recur just as soon as
      the trees or shrubbery regenerate. See, Graybill v. Providence


                                       -7-
J-A19017-20


      Twp., [593 A.2d 1314 (Pa.Commw.Ct, 1991)] (recurring flooding
      on plaintiff’s land caused by defendant's conduct is a continuing
      trespass). Thus, the trespass is “continuing” and the possessor of
      land is entitled to pursue a proper remedy.

Jones, 624 A.2d at 170.

      We concur with the Jones court’s characterization of the trespassing

trees as presenting a “continuing” cause of action. Reccek brings Jones to

this Court’s attention but argues that the above passage was mere dicta and

that the Jones court failed to consider the requisite factors. Even if it is dicta,

we find the Jones Court’s discussion persuasive. Although not explicit, the

Jones court engaged in the analysis the factors require, and that same

analysis applies with full force here. As this Court explained in Jones, unless

the trees are removed, the branches and roots will continue to grow and are

likely to cause repeated damage to Appellants’ property or to Appellants

themselves, rendering the calculation of future damages speculative at best.

Appellants’ causes of action for trespass and nuisance are continuing in

nature. See Kowalski, 206 A.3d at 1161.

      Reccek cites the Tennessee case, Lane v. W.J. Curry & Sons, 92

S.W.3d 355 (Tenn. 2002), to urge this Court to turn away from the analysis

set forth in Jones, and not afford a cause of action every time a “tree or plant

so much as drops a leaf or casts shade upon another’s land.” Reccek’s Br. at

37 (quoting Lane, 92 S.W.3d at 363). This argument misses the mark. The

analysis set forth Cassel-Hess and related cases binds us, and, as a three-

judge panel, we cannot ignore or overrule those cases.



                                       -8-
J-A19017-20



      Moreover, we do not have before us a facial challenge to causes of action

for trespass and nuisance for encroaching trees and plants. Lane was not a

statute of limitations case, but rather was about the circumstances in which

encroaching trees and plants constitute a cause of action for nuisance. Id. at

359 n.2. In contrast, Appellants’ issues go to when the statute of limitations

began to run. Indeed, to the extent Lane contains any discussion about the

issue we address, it supports our decision here. The court there, in turning

aside a laches argument, quoted our observation in Jones that “trees tend to

grow” and “the trespass is bound to recur,” and said, “[B]ranches and roots

can constitute a continuing nuisance which can recur no matter what the

injured party does by way of self-help, absent the removal or destruction of

the tree.” Id. (quoting Jones, 624 A.2d at 170). Although not the holding of

Lane, that statement reinforces our conclusion here.

      Accordingly, we conclude that the trial court erred by dismissing on

statute of limitations grounds Appellants’ causes of action for trespass and

nuisance against Reccek. We do not address Reccek’s request that we affirm

in part on the alternative basis that Appellants cannot establish certain

damages, without prejudice to Reccek’s ability to seek such a ruling from the

trial court in the first instance.

      Order reversed. Case remanded for proceedings consistent with this

Opinion. Jurisdiction relinquished.




                                      -9-
J-A19017-20


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/25/20




                          - 10 -